Question. Does the decision of the Supreme Court of the United States in California v. Cabazon Band of Mission Indians, 480 U.S. 202, 107 S.Ct. 1083, 94 L.Ed.2d 244 (1987) allow the Houlton Band of Maliseet Indians, a federally recognized Indian tribe, to conduct gambling on tribal trust land without permission to do so from the State?
OPINION OF THE JUSTICES
To the Maine House of Representatives:
[¶ 1] On August 30, 2018, before the 128th Maine Legislature adjourned sine die, the Maine House of Representatives referred a Question to us as individual Justices of the Maine Supreme Judicial Court pursuant to article VI, section 3 of the Maine Constitution, which states, "The Justices of the Supreme Judicial Court shall be obliged to give their opinion upon important questions of law, and upon solemn occasions, when required by the Governor, Senate or House of Representatives." Me. Const. art. VI, § 3 ; see Opinion of the Justices , 682 A.2d 661, 663 (Me. 1996).
[¶ 2] The Question presented is this:
Does the decision of the Supreme Court of the United States in California v. Cabazon Band of Mission Indians , 480 U.S. 202, 107 S.Ct. 1083, 94 L.Ed.2d 244 (1987) allow the Houlton Band of Maliseet Indians, a federally recognized Indian Tribe, to conduct gambling on tribal trust land without permission to do so from the state?
[¶ 3] By procedural order, we invited the House of Representatives, the Senate, the Governor, the Houlton Band of Maliseet Indians, other Maine tribes, the Attorney General, and any interested person or entity to submit briefs addressing whether the question propounded presents a "solemn occasion" pursuant to article VI, section 3 of the Maine Constitution.
[¶ 4] Although we received briefs from others, including a brief urging the existence of a solemn occasion filed by an individual member of the House, Representative Henry John Bear of the Houlton Band of Maliseet Indians, we did not receive a brief from the House of Representatives. When the body propounding a Question does not, upon our request for briefing of the issue, provide any response that asks us to determine the existence of a solemn occasion that would justify our consideration of a propounded question, we will determine that the question is not "of a serious and immediate nature" and that the situation does not "present[ ] an unusual exigency."
*1293Opinion of the Justices , 2017 ME 100, ¶ 22, 162 A.3d 188 (quotation marks omitted).
[¶ 5] Accordingly, we conclude that no solemn occasion exists, and we each decline to answer the Question propounded.
Signed: November 20, 2018
Each Justice Individually Opining.
For the Justices,
LEIGH I. SAUFLEY, Chief Justice
DONALD G. ALEXANDER
ANDREW M. MEAD
ELLEN A. GORMAN
JOSEPH M. JABAR
JEFFREY L. HJELM
THOMAS E. HUMPHREY